Citation Nr: 1636536	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  15-39 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected irritable bowel syndrome (IBS) and/or post-operative anal/rectal stricture with hemorrhoids and fissure. 

2. Entitlement to an initial rating in excess of 10 percent for IBS. 


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Esquire


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to March 1946. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012 (acquired psychiatric disorder) and November 2013 (IBS) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction currently resides with the RO in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of those proceedings is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The probative evidence of record shows that the Veteran's anxiety disorder is caused by service-connected IBS and post-operative rectal/anal stricture. 

2. The Veteran's IBS has more nearly approximated severe symptoms of alternating diarrhea and constipation, with more or less constant abdominal distress.



CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder, diagnosed as anxiety disorder, are met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.3.10 (2015).

2. Throughout the appeal period, the criteria for an initial disability rating of 30 percent, but no higher, for IBS have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.114, Diagnostic Code 7319 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a)(2015).  In this decision, the Board grants service connection for an acquired psychiatric disorder and a 30 percent initial disability rating for IBS for the entire initial rating period on appeal. As such action represents a complete allowance of the Veteran's appeal, no further discussion of VA's duties to notify and to assist is necessary. See Notice of Disagreement (Veteran requests a 30 percent rating for IBS). 

In addition, the Veteran had the opportunity to testify in support of his claims during a June 2016 Board hearing. During the hearing, the undersigned Veterans Law Judge (VLJ) explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the duties a VLJ has to explain fully the issues and to suggest the submission of evidence that may have been overlooked. See Bryant v. Shinseki, 23 Vet. App. 488, 492   (2010) (holding that the requirements of 38 C.F.R. § 3.103 (c)(2) apply to a hearing before the Board).  Significantly, the Veteran has not contended, and the evidence has not otherwise shown, that the undersigned VLJ failed to comply with 38 C.F.R. § 3.103 (c)(2) or otherwise committed prejudicial error, either by failing to fully explain the issues or by neglecting to suggest the submission of evidence that may have been overlooked.  Moreover, there is no indication that the Veteran was otherwise denied due process during his Board hearing.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Service Connection - Acquired Psychiatric Disorder

The Veteran maintains that his psychiatric disorder, variously diagnosed as anxiety disorder, is due to his service-connected gastrointestinal disorder(s), namely, IBS and/or post-operative rectal/anal stricture.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

Service connection may be established on a secondary basis for a current disability which is proximately due to or the result of a service-connected disease or injury; or for a current disability which has been aggravated or made chronically worse beyond its natural progression by a previously service-connected disability. 38 C.F.R. § 3.310; See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

As an initial matter, the medical record reflects that the Veteran has been diagnosed with anxiety disorder during the course of the current appeal. See, e.g., July and September 2015 VA Psychology Progress Notes.  The only question that remains is whether it is proximately due to, or aggravated by the service-connected IBS and rectal stricture.  

In this case, the most probative evidence indicates that the Veteran has anxiety disorder that is secondary to IBS and rectal/anal stricture.

Specifically, in a March 2015 VA Psychology Progress Note, the Veteran's treating psychologist expressly opined that the Veteran's diagnosed anxiety disorder was related to lower GI difficulties related to service-connected conditions.  The psychologist explained that the Veteran experienced anxiety related to "service-connected GI conditions involving concern for possible ostomy procedure, other surgical options, or in the event there is no solution to his GI distress."  

In a July 2015 VA Psychology Progress Note, the Veteran's treating psychologist again stated that the Veteran's diagnosed anxiety disorder was related to his service-connected lower GI disorders and complications, to include IBS.  The VA psychologist noted that the Veteran had an "anxious mood and ruminative thoughts along with tension and sleep and appetite changes due to attempts to cope with GI disturbances."  

Contemporaneous VA geropsychology treatment records likewise reflect complaints of anxious mood and thoughts related to struggles with lower GI pain and worry about a potential ostomy procedure. See, e.g., February 2016 Geropsychology Notes.  A February 2016 Geropsychology note again confirmed that the Veteran's anxiety disorder was "related to lower GI SC conditions that are chronic and effect quality of life limiting social activities." See also September 2015 VA GPC Assessment (noting that the Veteran gets depressed/fearful over anal stricture). 

The Veteran's June 2016 hearing testimony is consistent with the accounts detailed in the VA geropsychological medical records.  Notably, there is currently no evidence of record that contradicts the above findings with respect to the issue of causation.  

In light of the evidence outlined above, the Board finds that he has a current psychiatric disorder, diagnosed as anxiety, that is secondary to his service-connected IBS and anal/rectal stricture.  Thus, service connection is granted on a secondary basis. 38 C.F.R. § 3.310. 

Increased Rating - IBS

The Veteran seeks a higher initial rating for his service-connected IBS.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder. 38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder. 38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder. 38 U.S.C.A. § 1155. 

The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder. 38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran has been assigned an initial 10 percent rating, effective from December 18, 2012, for IBS under Diagnostic Code 7319.  

Under Diagnostic Code 7319, mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is awarded a noncompensable (0 percent) rating.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated as 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated as 30 percent disabling. 38 C.F.R. § 4.114. 

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. 38 C.F.R. § 4.113 (2015).  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14. Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under Diagnostic Codes 7301 to 7329, inclusive, which include the schedular criteria for irritable colon syndrome (Diagnostic Code 7319).

Here, private treatment records reflect that the Veteran presented to his treating gastroenterologist in September 2012, October 2012 and December 2012 for flare-ups of IBS and associated weakness and abdominal pain. 

A March 2013 private treatment note shows that the Veteran's IBS required management of his diet for abdominal symptoms of discomfort and irregular bowel habits.  

A November 2013 VA examination report reflects a diagnosis of IBS, as well as complaints of episodic diarrhea and constipation that required continuous medication for control.  Other signs and symptoms included frequent abdominal cramping with loose stools lasting one week, followed by constipation for one week.  

As noted above, VA treatment records dated throughout 2015 and 2016 reflect ongoing treatment for flare-ups of IBS, and complaints of fecal incontinence, abdominal pain, which were greatly impacting his quality of life. See, e.g., July 2015 VA Treatment Record.  A June 2015 VA treatment note shows that the Veteran reported a lower GI flare up earlier in the week and that he was feeling very ill and in bed for two days with vomiting and lower GI discomfort.  A contemporaneous VA treatment note indicated that the Veteran was weak and unable to eat due to pain; he was also experiencing diarrhea, vomiting, intestinal cramping, and bloating.  The Veteran was advised to go to the emergency room. 

In June 2016, the Veteran testified before the undersigned at a Travel Board hearing.  At that time, the Veteran endorsed constant abdominal pain, pressure, and cramps.  He stated that when he becomes constipated he has to go to the hospital.  He endorsed episodes or flare-ups of IBS approximately 3 to 4 times per week, lasting an entire day.  The Veteran actually had to excuse himself from the hearing for a period of time due to a current bout of diarrhea.  

After a review of all the evidence, lay and medical, resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period, the Veteran's IBS has more nearly approximated severe symptoms including alternating diarrhea and constipation with more or less constant abdominal distress.

In this case, the Veteran essentially testified that he has suffered from worsening, alternating episodes of diarrhea and constipation, and constant abdominal distress throughout the course of the appeal.  The Board finds that this testimony is consistent with his November 2013 VA examination reports of diarrhea, frequent abdominal cramping with loose stools, and constipation; the 2012 emergency room reports of IBS flare-ups and abdominal pain; and the 2015-2016 VA treatment notes citing gastrointestinal discomfort, constipation, cramping, and bloating.  The Veteran is competent to give evidence about his observable symptoms in this regard. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Board finds no reason to doubt the credibility of such statements as they have been consistently reported throughout the record. 

Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that a 30 percent disability rating is warranted under Diagnostic Code 7319 for the entire initial rating period on appeal. 38 C.F.R. § 4.3, 4.7, 4.114.  As this is the maximum schedular rating available for IBS, the Board concludes that the Veteran is not entitled to any higher schedular rating for the IBS disability under Diagnostic Code 7319 at any relevant time during the appeal period.

The Board has also considered whether a higher rating would be appropriate under another Diagnostic Code.  

As discussed, the Veteran is already in receipt of separate ratings under Diagnostic Codes 7333 and 7339 for rectal/anal stricture with hemorrhoids and fissure and for post-operative umbilical hernia, respectively.  

In this case, the Board finds that the evidence does not support a rating in excess of 30 percent based upon another Diagnostic Code pertaining to abdominal conditions. As noted above, the predominant manifestations of the IBS are alternating diarrhea and constipation with abdominal pain and cramping.  The maximum rating of 60 percent under Diagnostic Code 7346 is authorized for hernia with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. Here, while symptoms of pain and vomiting are noted, there has been no evidence of material weight loss, hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

There also is no showing of ulcerative colitis as is rated under Diagnostic Code 7323 and, in any event, the next higher rating under Diagnostic Code 7323 contemplates numerous yearly attacks of colitis.  While the Veteran's diarrhea and constipation occur frequently by his testimony and reports to the VA examiner/physicians, there is no showing of malnutrition, marked or otherwise.  Moreover, indicia of general debility, or any serious health complication, are lacking. 

Diagnostic Code 7332 provides for higher ratings only if there is evidence of complete loss of anal sphincter control or extensive bowel leakage and fairly frequent involuntary bowel movements; this is neither alleged nor shown (other than a single episode of fecal incontinence) in this instance.  Therefore, the other Diagnostic Codes regarding abdominal conditions do not afford a basis for the assignment of an initial rating higher than 30 percent in the absence of a showing of the symptoms or findings discussed. See 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7304, 7305, 7306, 7307, 7332. 

In short, the Board has considered rating the service-connected disability under other possibly applicable diagnostic codes found at 38 C.F.R. § 4.114 (containing the schedule for rating disorders of the digestive system), but finds none applicable that would grant the Veteran a higher disability rating. See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 




Other Considerations

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321 (b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected IBS are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, considering the lay and medical evidence, the Veteran's IBS has manifested symptoms such as severe alternating diarrhea and constipation and abdominal distress.  The 30 percent disability rating for IBS (granted herein) is the highest schedular rating provided by Diagnostic Code 7319.  While the Veteran's IBS symptoms are severe under Diagnostic Code 7319, which directly addressed diarrhea, constipation and abdominal distress (the Veteran's general symptoms), the IBS symptoms did not result in overall effects on his general health such that they warrant a severe or pronounced rating under Diagnostic Code 7323.  As such, the Veteran's IBS symptoms were adequately addressed under the criteria of Diagnostic Code 7319, and higher ratings were contemplated but not warranted under an alternative, but applicable, Diagnostic Code.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected IBS are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his daily life.  In the absence of exceptional factors associated with IBS, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the Veteran has not asserted or contended that he is unemployable due to the service-connected IBS, or IBS in combination with other service-connected disability.  The evidence of record reflects that the Veteran has been retired for many years.  As such, the holding in Rice is inapplicable because the evidence of record contains no indication that the Veteran has been rendered unemployable by the service-connected IBS, or other service-connected disability.  For these reasons, the issue of a TDIU is not raised by the Veteran or evidence of record; that issue is not before the Board at this time and no further action is required.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as anxiety disorder, as secondary to service connected IBS and anal/rectal stricture is granted. 

An initial disability rating of 30 percent for IBS is granted, subject to the laws and regulations governing monetary awards.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


